Case 2:19-cv-00037-JRG-RSP Document 45-1 Filed 05/21/20 Page 1 of 2 PageID #: 1841



                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


   IMPLICIT, LLC
                      Plaintiff,
                                         Civil Action No. 2:19-cv-00040-JRG-RSP
   vs.
                                                       (Lead Case)
   IMPERVA, INC.,
                      Defendant.

   vs.
                                          Civil Action No. 2:19-cv-37-JRG-RSP
   JUNIPER NETWORKS, INC.,                         (Consolidated Case)

                      Defendant.




              DECLARATION OF DAVID MCPHIE IN SUPPORT OF JUNIPER’S
             OPPOSITION TO IMPLICIT’S MOTION FOR RECONSIDERATION




  10834765
Case 2:19-cv-00037-JRG-RSP Document 45-1 Filed 05/21/20 Page 2 of 2 PageID #: 1842



             I, David McPhie, declare and state as follows:

             1.     I am a partner at Irell & Manella LLP, counsel of record for Juniper Networks, Inc.

  in this matter. I am a member in good standing of the State Bar of California. I have personal

  knowledge of the facts set forth in this Declaration.

             2.     On November 6, 2019, I met and conferred via telephone with previous counsel for

  Implicit regarding Juniper’s supplemental motion to transfer based on the Intel License. Our phone

  call included a discussion regarding the possibility of Implicit dropping some patent claims

  currently asserted in the case. However, following that call, Implicit did not follow up on the issue

  and did not communicate any intent to actually drop specific claims that had been asserted against

  Juniper.

             3.     Following the hearing on Juniper’s supplemental transfer motion on February 6,

  2020, counsel for Implicit has not contacted counsel for Juniper regarding the withdrawal of any

  of Implicit’s claims against Juniper. Nor has Implicit served on Juniper any allegedly updated

  infringement contentions or any proposed amended complaint. To my knowledge, Implicit has

  not filed any motion to amend its pleadings or infringement contentions as of the date of this

  declaration. I learned of Implicit’s desire to drop claims for the first time upon reading Implicit’s

  motion for reconsideration as filed (Dkt. 44).

             4.     Attached as Exhibit 1 is an excerpt of the transcript from the hearing on Juniper’s

  supplemental motion to transfer before this Court on February 6, 2020.

             I declare under penalty of perjury that the foregoing is true and correct.

             Executed this 21st day of May 2020, at Newport Beach, California.


                                                                          /s/ David McPhie
                                                                            David McPhie




  10834765                                           -1-
